*770There is no authority, either statutory or otherwise, which would sanction the dismissal of a juvenile delinquency proceeding solely upon the basis that the parents of a witness did not attend court when their child was scheduled to testify. It has been recognized that there are times when a juvenile delinquency hearing may proceed even in the absence of the parents of the respondent (see, Family Ct Act § 741 [c]; § 341.2). There is no sound reason why a hearing may not proceed in the absence of the parents of a witness. Of course, there may be instances in which it would be proper to provide a short adjournment of the proceedings to enable those parents who wish to attend to be able to do so. But there is no requirement that the parents attend. Thus, there is no authority in law to support the Family Court’s automatic dismissal of the petition. This was especially true here, where the parents chose not to attend and gave written authorization to another individual to represent them at the hearing. This individual was known to the child witness, and was fully capable of protecting the child’s interests to the same extent as could have been done by the parents. Accordingly, the order appealed from is reversed and the matter remitted to the Family Court, Nassau County, for further proceedings. Gibbons, J. P., Weinstein, Brown and Niehoff, JJ., concur.